   Case 2:21-cv-00458-JVS-JEM Document 16 Filed 03/04/21 Page 1 of 2 Page ID #:37

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 21-0458-JVS (JEM)                                     Date      March 4, 2021
 Title           TICH THANH TRAN v COMMISSIONER OF SOCIAL SECURITY




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE TO FILE
                         PROOF OF SERVICE IN COMPLIANCE WITH CASE MANAGEMENT
                         ORDER


       On February 24, 2021, the Court issued an Order to Show Cause why this action should
not be dismissed for lack of prosecution based on Plaintiff’s failure to file a proof of service of
the summons and complaint.

      On February 28, 2021, Plaintiff’s counsel filed a declaration indicating that he served the
summons and complaint by certified mail on the Commissioner of Social Security at the Office
of Regional Counsel in San Francisco. This response reflects that the summons and
complaint has not been properly served.

         Again, the Court directs Plaintiff to Section I of the January 20, 2021 Case Management
Order (“CMO”) (Docket No. 9), which gives specific instructions regarding proper service of the
summons and complaint. The CMO requires Plaintiff to serve the summons and complaint on
the Commissioner at three specific locations by registered or certified mail within 28 days after
the filing of the complaint. The address where Plaintiff’s counsel states he served the
summons and complaint is not one of the locations identified in the CMO.

        Accordingly, Plaintiff is again ORDERED TO SHOW CAUSE why this action should not
be dismissed for failure to prosecute and failure to comply with a court order based on the
failure to file proof of proper service the summons and complaint as previously ordered.

        To show cause pursuant to this order, Plaintiff must file proof of service of the summons
and complaint no later than March 18, 2021, demonstrating complete compliance with Section
I of the CMO. The proof of service shall be in the proper format; a declaration from counsel
does not constitute proper proof of service.



CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 2
   Case 2:21-cv-00458-JVS-JEM Document 16 Filed 03/04/21 Page 2 of 2 Page ID #:38

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 21-0458-JVS (JEM)                                   Date   March 4, 2021
 Title          TICH THANH TRAN v COMMISSIONER OF SOCIAL SECURITY


        Failure to file proper proof of service of the summons and complaint as outlined in the
CMO will result in a recommendation that this action be dismissed for failure to prosecute and
failure to comply with a court order.




                                                                                     :
                                                Initials of Preparer               slo




CV-90 (10/08)                        CIVIL MINUTES - GENERAL                             Page 2 of 2
